Order, Supreme Court, Bronx County (Thomas Farber, J.), entered on or about April 4, 2005, which dismissed the petition for a writ of habeas corpus, unanimously affirmed, without costs.
We need not and do not decide whether petitioner would be entitled to annulment of the parole revocation on the ground that the same officer issued the parole warrant for his arrest and furnished the report upon which it was based (see 9 NYCRR 8004.2 [a]; see also People ex rel. Cooper v Brunelle, 229 AD2d 1007 [1996], lv denied 88 NY2d 814 [1996]). Here, respondent Division of Parole submitted ample evidence that petitioner’s assigned parole officer furnished the report recommending his arrest and that a different, senior parole officer approved the warrant for issuance. Accordingly, the IAS court properly denied petitioner’s application for a writ of habeas corpus (see People ex rel. Fletcher v Travis, 19 AD3d 1097 [2005], lv denied 5 NY3d 709 [2005]). Concur—Andrias, J.P., Nardelli, Williams, Sweeny . and McGuire, JJ.